Citation Nr: 0029896	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  95-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.

The current appeal arose from an April 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO denied reopening the claim of 
entitlement to service connection for PTSD.

In December 1993, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In November 1994, the Hearing Officer reopened the claim of 
entitlement to service connection for PTSD and denied it.

In June 2000, the RO affirmed the denial of entitlement to 
service connection for PTSD.

The Board of Veterans' Appeals (Board) notes that the claim 
of entitlement to service connection for PTSD was previously 
denied by the Board in December 1990.  As the Board noted 
earlier, the veteran's claim was reopened by the RO, and 
reconsidered on a de novo basis.  The RO accordingly 
certified the issue of service connection for PTSD to the 
Board for appellate review.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was finally 
denied by the Board in December 1990.  Accordingly the Board 
has recharacterized the issue for appellate review as 
reported on the title page.




FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD when it issued a final decision in December 1990.

2.  Evidence submitted since the December 1990 Board decision 
bears directly or substantially upon the issue of entitlement 
to service connection for PTSD, and by itself or in 
connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The record does not establish that the veteran engaged in 
combat in service.

4.  There is no competent medical evidence of noncombat 
stressor corroboration to support a diagnosis of PTSD 
resulting from military service.

5.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1990 decision, 
wherein the Board denied entitlement to service connection 
for PTSD, is new and material, and the veteran's claim for 
this benefit has been reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the December 1990 
decision wherein the board denied entitlement to service 
connection for PTSD is reported in pertinent part below.

The veteran's record of service (DD-214) shows he was trained 
as an electrical repairman.  He received a National Defense 
Service Medal, a Vietnam Service Medal, a Republic of Vietnam 
Campaign Medal, a Navy Unit Commendation Ribbon, and a 
Meritorious Unit Commendation Ribbon.  He is not, however, in 
receipt of a Combat Action Ribbon Badge, a Purple Heart 
Medal, or any decoration denoting combat.

A January 1989 statement from the veteran indicated he was 
seeking service connection for PTSD.  He stated he had 
developed a nervous condition while serving in Vietnam.  He 
asserted he had flashbacks, loss of memory, and difficulties 
getting along with others due to his nervous condition.  

A January 1989 private medical record shows the veteran 
reported he had been depressed for a long time.  He stated he 
had had an experience with an aircraft carrier in Vietnam, 
when he was on a cat walk and the hot exhaust from the 
carrier made him pass out for three or four hours.  He 
described having nightmares for a long time.  The examiner 
stated he had depression.

A May 1989 VA psychiatric evaluation report shows the veteran 
reported he had spent 18 months in Vietnam.  He stated his 
basis for feeling he had PTSD.  He reported having served on 
a cat walk when an F-14 plane had parked very near him in 
such a way that he was unable to leave the cat walk, and 
return to his station.  The hot air from the exhaust bothered 
him and prevented him from leaving the area.  



This frightened him and he lost consciousness.  When he 
regained consciousness, he reported the incident to his 
commanding officer, who laughed it off.  He stated this 
incident and other similar difficulties had caused his PTSD.

The veteran reported he had driven a truck the prior week and 
had run off the road, causing some damage to the truck.  He 
stated he felt very guilty about this and that nightmares of 
Vietnam had been grossly intensified.  

The examiner stated when the veteran talked of his Vietnam 
experiences, he did not become emotionally involved, and was 
more resentful than anything else.  He stated he did not see 
survival guilt, startle reaction, or other criteria, which 
would help make a diagnosis of PTSD.  The examiner stated, 
"I am unable to classify this veteran within the frame work 
of PTSD."  He noted he suspected the veteran had some mixed 
personality disorder.

The examiner entered diagnostic impressions of essentially 
normal mental status examination and rule out mild mixed 
personality disorder.

A separate May 1989 VA psychiatric evaluation report shows 
the examiner noted that a board of two psychiatrists had been 
asked to examine the veteran.  He stated he was not in direct 
combat, but that he saw some body bags and wounded soldiers.  
He described the stressor of being trapped on a cat walk 
(described above).  He stated they had brought injured people 
onto the ship and he did not know how to handle that. 

The examiner stated the veteran had histrionic traits and 
that the clinical history suggested some sociopathic 
features, possibly passive aggressive dependent.  Overall, 
his picture suggested a mixed personality disorder.  The 
examiner stated his stressor was not severe and could not 
confirm a diagnosis of PTSD.  He entered a diagnosis of mixed 
personality disorder.

In December 1989, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He submitted a bill from a 
private physician, which showed the veteran was being treated 
for "Vietnam syndrome."  The veteran reported the incident 
with the plane and how the hot exhaust made him pass out.  He 
also stated he had a friend on board the carrier whose leg 
was severed, the bleeding from which resulted in death.  He 
had tried to get to the scene so that he could give some 
blood to his friend, but it was too late by the time he got 
there.  Additionally, his best friend had been killed, and he 
had been notified by telegram.  He stated he was bothered by 
the lack of compassion the Navy showed him as a result of 
this telegram when it found out that the person killed was 
not his brother.

The veteran additionally reported some man had had his legs 
severed and he had heard of men committing suicide.  He 
testified he had nightmares and described the content of 
them.  

In December 1990 the Board denied entitlement to service 
connection for PTSD because the veteran had not brought forth 
evidence that he had PTSD.  That decision is final.  
38 C.F.R. § 20.1100(a).

The evidence which was associated with the claims file 
subsequent to the December 1990 decision, wherein the Board 
denied entitlement to service connection for PTSD, is 
reported in pertinent part below.

A July 1992 VA outpatient treatment report shows the veteran 
reported the stressor of the aircraft carrier, which had 
caused him to feel "trapped" under the airplane.  He stated 
he saw a buddy get killed by an airplane on the carrier and 
saw men get injured.  He described restless sleep and 
nightmares, easy agitation, and isolation.  The examiner 
stated the veteran had symptoms of PTSD.

A February 1993 VA outpatient treatment report shows the 
veteran reported problems with sleeping, nightmares, rage, 
isolation, depression, and survival guilt.  No stressors were 
reported.  The examiner stated he had severe PTSD, and severe 
social and vocational impairment secondary thereto.

A May 1993 statement from the veteran shows he reported 
stressors which he related to PTSD.  He had received a 
telegram in August 1965 advising that his best friend had 
been killed by a sniper in Vietnam.  He stated he had great 
difficulty dealing with it, as this person was like family to 
him.  He stated a friend he made in the mess hall had been 
run over by an aircraft, which severed his leg at the hip.  
He stated there was an immediate call for A positive blood 
and that he ran to sick bay to offer blood for his friend.  
He was told it was too late, and this disturbed him.  He 
could not reconcile these incidents.  He reported the 
incident with the aircraft carrier.  He had a hard time 
keeping a job because he could not deal with people.  

In December 1993 the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he had been informed 
that a close friend had died and he had not been released to 
go to the funeral.  He had been first informed of PTSD in 
1989, at which time, he had filed a claim for benefits 
related to PTSD.  When he was examined at that time, the 
examiner did not spend much time talking to him, and he did 
not understand what was going on. 

The veteran stated he did not have a social life.  He wanted 
to run when he was around crowds of people.  He had quit many 
jobs because he could not get along with others.  He had a 
hard time dealing with authority figures.  He described 
having nightmares three times per week.  A fellow soldier had 
gotten run over by an aircraft, but he could not remember if 
he had witnessed the incident.  There were "many 
incidents."  A man had been cut in half and others had hung 
themselves.  He did not witness such incidents.

VA outpatient treatment reports, dated from May 1972 to 
December 1993 show diagnoses of PTSD, but without stressors 
having been reported.

A December 1993 letter from a private physician shows the 
veteran had become a patient of his in 1978, when he was 
complaining of sleep disturbances.  He had approached him in 
1989 with troubles related to his service in Vietnam.  His 
evaluation was consistent with PTSD and depression.  


A January 1994 VA psychiatric evaluation report shows the 
veteran reported he had served on the USS Ranger from 1965 to 
1968.  He was not in direct combat in that he was never fired 
on, nor did he sustain any injuries.  There were no 
casualties on board the ship from combat, but there were 
accidental injuries, such as one friend having been run over 
by a plane.  He admitted he did not see the incident, but saw 
the blood afterwards.  He stated he was exposed to the dead 
and wounded taken aboard the ship as part of the evacuation 
channel, but did not deal with them directly.

The examiner noted that the veteran had been examined by two 
examiners in May 1989, and reported their findings.  This 
examiner stated he was unable to identify stressors 
sufficient to produce PTSD or objective symptomatology to 
warrant the diagnosis.  He entered diagnoses of dysthymic 
disorder and mixed personality disorder.

VA outpatient treatment reports, dated from February 1994 to 
June 1994, show diagnoses of PTSD but no reports of 
stressors.

A February 1994 private psychiatric evaluation shows the 
veteran reported he was depressed and had PTSD.  He stated he 
was in Vietnam and saw a friend get killed and began to have 
PTSD.  He had been trying to get compensation from VA for 
PTSD, but VA would not recognize the severity of his problem.

The examiner entered a diagnosis of major depressive disorder 
and dysthymic personality.  He stated the veteran had had 
dysthymia most "all of his life."  He stated he had also 
been depressed over a period of several years and had a 
rather passive aggressive personality, whereby it made it 
very difficult for him to get along with people.


A December 1994 statement from the veteran show he saw two 
men drown in the Tonkin Gulf during combat operations.  He 
stated also that his friend was killed on the flight deck.  
He asserted he could still see arms and legs flying all over 
the place.  Some of his fellow comrades could not take it and 
jumped overboard.  His best friend had been killed in 
Vietnam.  

A January 1995 VA outpatient treatment report shows the 
veteran reported he had seen people drown, and saw others die 
and get killed on the deck of the carrier.  He stated his 
buddy had his leg cut off and saw others cut in half on deck.  
He reported that he was almost killed.  He described having 
problems with rage, isolation, depression, hyperstartle 
response, and memory.  The assessment was severe PTSD.

A June 1996 statement from the veteran shows he reported 
stressors of the death of a friend on the flight deck on the 
USS Ranger.  He stated the friend was run over by an 
aircraft.  He noted his friend was killed, but admitted he 
did not see it.

A July 1997 letter from what is now the Unites States Armed 
Services for Center for Research of Unit Records (USASCRUR) 
verified that an aircraft was lost at sea, which resulted in 
two fatalities and that the veteran's best friend was killed 
in August 1965.

An April 1999 private medical record shows the examiner 
stated the veteran had been suffering from PTSD since the 
early 1980's.  No stressors were reported.

An April 1999 statement from the veteran shows he witnessed a 
friend die, and two people die, and could not rid his mind of 
these incidents.  

A May 1999 VA psychological evaluation report shows the 
veteran recounted incidents of stress when he was in the 
Navy, and others were killed.  He stated he had trouble 
sleeping, and nightmares related to the people who had been 
killed.  No other stressors were reported.



The psychologist stated that the veteran was administered the 
Minnesota Multiphasic Personality Inventory (MMPI), and that 
his profile indicated he was acutely aware of his 
difficulties.  She stated his response pattern indicated he 
was experiencing what may be associated with his PTSD 
symptoms.  The psychologist noted his scores on the PTSD 
profiles indicated a high degree of congruence between his 
responses and the indicators of PTSD.

The psychologist entered diagnoses of PTSD and major 
depressive disorder.  She stated based on the veteran's 
history, it appeared his difficulties dated from the time he 
was in the military.

A May 1999 VA psychiatric evaluation report shows the veteran 
was examined by a board of two VA psychiatrists.  He reported 
a friend had been killed on the flight deck, and bled to 
death.  He did not witness the death, but had seen the blood 
afterwards.  He watched two men who "missed the wire" and 
had gone "over into the drink and drown."  He also reported 
the incident where he had passed out because of the 
exhaustion from a plane.

The board of two psychiatrists entered diagnoses of chronic 
dysthymia and personality disorder and concluded in the 
following:

I do not see stressors nor do I see [the 
veteran] as having a course after the war 
of PTSD.  I have reviewed the 
psychological report and reviewed his 
[claims] file.  I have read the notes 
from Denton where Don saw him up there 
and have read [the prior VA psychiatric 
evaluation].  We do not agree with the 
psychological diagnosis and do concur 
with the reports of [the prior VA 
examiners'].  I just don't see symptoms 
of [PTSD] enough to make a diagnosis.  

An August 2000 statement from the veteran shows he asserted 
he had received combat pay and that his ship had operated in 
a combat area.  He stated he watched the RA5C go into the 
water without the two men ejecting themselves, and watched 
them die.  He thought about jumping off the ship himself.  

Criteria

New and material evidence

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  See Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable.  
38 C.F.R. § 20.1105 (2000).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b).

The determination of whether evidence is new and material is 
governed by the test set forth in 38 C.F.R. § 3.156(a) 
(2000), which is as follows:





New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and adjudicate it as a claim of entitlement to service 
connection.




Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

Eligibility for service connection for PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).


"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v., Brown, 9 Vet. App. 163 (1996).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that § 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).


The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the holding in Cohen v Brown, 
10 Vet. App. 128 (1997).  64 Fed. Reg. 32807 (1999).  Thus, 
the regulatory criteria governing service connection of the 
veteran's PTSD changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supported the claim or is in 
relative equipoise, with the appellant prevailing in the 
either event. Or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

The veteran seeks to reopen his claim of entitlement to 
service connection for PTSD, which the Board denied when it 
issued a final decision in December 1990.  

When a claim is finally denied by the Board, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7104(b).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and not merely cumulative of evidence previously of 
record.  See id.

Review of the Board's findings in the December 1990 decision 
shows, in essence, that it found that the veteran had not 
brought forth evidence to establish service connection for 
PTSD.  Specifically, it stated the veteran had brought forth 
detailed histories, observations, and mental status 
examinations which did not support a diagnosis of PTSD and 
determined the veteran did not have PTSD attributable to his 
period of active service.  A diagnosis of PTSD had not been 
made.

Considering the evidence submitted since the December 1990 
Board decision under 38 C.F.R. § 3.156(a), the Board has 
determined that the veteran has presented evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.  See id.  Specifically, the veteran has 
brought forth competent evidence of a diagnosis of PTSD.  
Because this has cured one of the defects upon which the 
Board based its denial, the veteran's claim is reopened and 
must now be considered on a de novo basis.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Accordingly, the Board has determined that the claim of 
entitlement to service connection for PTSD is reopened, and 
such claim is further addressed below.

II.  Entitlement to service connection 
for PTSD

The Board finds that the duty to assist has been met.  First, 
the veteran identified he had received treatment from VA and 
private examiners, and the RO has obtained all the VA medical 
records and private medical records, to the extent possible.  
This includes the veteran's Social Security Administration 
records.  Additionally, the RO ordered both a psychological 
assessment and a VA psychiatric evaluation by a board of two 
psychiatrists, which were conducted in May 1999.  

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran did 
not engage in combat with the enemy, and thus he is not 
entitled to the presumptions under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(f).  

The veteran did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was an electrical repairmen.  Importantly, four VA 
psychiatrists have determined that the veteran does not meet 
the criteria for a diagnosis of PTSD.

The Board notes that the veteran has claimed a variance of 
stressors.  He has been consistent as to his stressor of an 
airplane's exhaust causing him to go unconscious.  Although 
that stressor has not been submitted to the USASCRUR for 
verification, it has been determined that such stressor would 
not warrant a diagnosis of PTSD.  No medical professional has 
entered a diagnosis of PTSD based upon this stressor.  In 
fact, when the veteran was examined by two, different VA 
psychiatrists in May 1989, he reported that stressor, and 
both VA psychiatrists determined he did not meet the criteria 
of PTSD.

The veteran subsequently added that his best friend had been 
killed in Vietnam and that he was not allowed to go to the 
funeral.  The death of his best friend has been has been 
verified, however, no medical professional has related that 
PTSD is due to this stressor.

Additionally, the veteran has stated a friend of his on board 
the ship had his leg severed by a plane.  Initially, when he 
reported this incident in December 1989, he stated he did not 
witness the severing of the leg.  In July 1992 he stated he 
witnessed the incident of his friend who had his leg severed 
from an airplane.  At the December 1993 RO hearing he 
testified he could not remember whether he had witnessed the 
incident or not.  In January 1994 he stated he had not 
witnessed the incident of his friend getting his leg severed.  
In February 1994 he reported he had witnessed his friend get 
killed, at which time he developed PTSD.  In June 1996 he 
submitted a statement denying he had seen the incident.  In 
April 1999 he stated he witnessed his friend die.  Finally, 
in May 1999 he stated he did not witness the incident of his 
friend having his leg severed.

Based on the continuous changing of the story, the Board does 
not find that this reported incident is credible.  In fact, 
the Board finds it completely incredible.  Therefore, even 
though some of the diagnoses of PTSD have been based upon the 
veteran's reporting this incident, the Board does not concede 
that this stressor occurred.  The veteran's changing of the 
story from having seen it to not having seen it is suspect, 
and the Board accords the report of this stressor no 
probative value.


Lastly, the veteran has stated he witnessed an RA5C go down 
and two people drown.  The USASCRUR has verified this 
stressor, but no medical professional has entered a diagnosis 
of PTSD based upon this stressor.  The Board does not concede 
that the veteran has PTSD based upon his general reports that 
he saw people get killed in Vietnam. 

Thus, although VA has verified that the veteran's best friend 
was killed in Vietnam and that two men drowned around the 
time the veteran claims he witnessed the incident, there is 
no medical evidence in the claims file to substantiate a 
diagnosis of PTSD based upon these two stressors.  

In May 1999 a board of two psychiatrists stated they had an 
opportunity to review the claims file.  They determined that 
the veteran did not have PTSD based upon the stressors he had 
reported.  The Board finds that this evaluation report is the 
most probative evidence in the claims file.

Here, the VA psychiatrists had an opportunity to review the 
claims file and see the various stressors reported by the 
veteran.  They also had an opportunity to interview him and 
witness his symptomatology.  It was their determination that 
he did not meet the criteria for PTSD based upon any of these 
stressors. 

Although the VA psychologist determined the veteran had PTSD, 
her report is unclear as to what stressors were reported.  
The Court has held that where a physician has given no 
supporting evidence for his conclusion, such is of limited 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

The Court has also held that the weight of a medical opinion 
is diminished where that opinion is based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  

With four psychiatric evaluations, wherein each examiner 
determined the veteran did not have PTSD, of record, the 
Board accords such determinations more probative value, 
particularly the May 1999 report than those examinations 
wherein the examiners entered diagnoses of PTSD without 
reporting the stressor or stressors upon which the diagnosis 
was based.  Those VA psychiatrists had an opportunity to 
review the entire claims file, to include the May 1999 
psychological report.  They directly refuted the VA 
psychologist's finding of PTSD.  For these reasons, the Board 
determined that the veteran does not have PTSD based upon his 
service in Vietnam.

The Court has held that it is not error for the Board to 
favor the opinion of one competent medical report over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  Again, no medical professional has 
related the diagnosis of PTSD to the death of the veteran's 
best friend, which he did not witness, and the death of the 
two people in the RA5C.

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  In fact, the 
veteran has admitted he did not engage in combat and that 
none of the injuries that his fellow soldiers sustained on 
ship were incurred during combat.  

It must be noted that when the diagnoses of PTSD were 
entered, the examiners based them upon the unverified 
stressors or entered them without providing the stressors 
upon which the diagnoses were entered.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of allegations of his having 
witnessed people being killed and seeing dead bodies and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Here, the Board finds  that the May 1989, the 
January 1994, and the May 1999 psychiatric evaluations, 
wherein the psychiatrists stated the veteran did not meet the 
criteria (including consideration of the veteran's symptoms 
based upon the DSM-IV criteria) for a diagnosis of PTSD are 
the most probative evidence in the claims file for the 
reasons stated above.

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for PTSD 
and the veteran's appeal is denied.  38 C.F.R. § 3.304(f).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

